Citation Nr: 0729946	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-25 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for boils.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to an initial rating higher than 20 percent 
for Type II Diabetes Mellitus with hypertension and 
impotence, including separate compensable ratings for the 
hypertension and impotence.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to April 
1968.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 rating decision of the Roanoke, Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded this case in February 2006 for further 
procedural and evidentiary development.  However, as will be 
explained, the issue concerning a higher initial rating for 
the diabetes mellitus must again be remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  The medical evidence does not show that any boils or 
infected cysts the veteran may have experienced in recent 
years had their origins in service or are otherwise due to 
service.  

2.  The medical evidence shows that arthritis was not 
initially manifest during service or within one year after 
the veteran's separation from service.  Neither does the 
evidence show that any current arthritis he may now have is 
in any way related to his military service.  




CONCLUSIONS OF LAW

1.  Boils were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  

2.  Arthritis also was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.



In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of March 2006 and September 2006 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA and private treatment records through August 2004 
have been obtained and he was provided two VA compensation 
examinations.  He has not identified any additional evidence 
that needs to be obtained.  See Conway v. Principi, 353 F. 
3d. 1369 (Fed. Cir. 2004).  So the Board finds that the duty 
to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a), to the extent 
possible, requires VA to provide notice to the claimant and 
his representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary of VA that is necessary to substantiate the claim 
before any initial unfavorable agency of original 
jurisdiction decision.  See also Mayfield v. Nicholson 
(Mayfield III), 20 Vet. App. 537 (2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in May 
2003 - and again in July 2003, September 2003, February 
2005, and April 2005, each time before sending the veteran a 
VCAA letter in March and September 2006.  But bear in mind 
the Board remanded this case to the RO in February 2006, 
partly to ensure compliance with the VCAA, and after sending 
the veteran the March and September 2006 VCAA letters to 
comply with the Board's remand directive, the RO 
readjudicated his claims in the May 2007 supplemental 
statement of the case (SSOC) based on any additional evidence 
that had been received since the initial rating decision 
in question, statement of the case (SOC), and prior SSOCs.  
Consequently, there already have been steps to remedy the 
error in the timing of the VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (indicating that, 
even in situations where the VCAA notice was not sent until 
after the initial adjudication of the claim, the issuance of 
a fully compliant VCAA notification followed by 
readjudication of the claim, such as a SOC or SSOC, is 
sufficient to cure the timing defect).  

The Board is equally mindful that, during the pendency of 
this appeal, the Court also issued relevant decisions in 
other precedent cases.  In the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, but that, where 
the grant of service connection and the assignment of the 
initial disability rating and effective date occurred prior 
to the enactment of the VCAA, the intended purpose of 
§ 5103(a) has been satisfied inasmuch as the claim has been 
more than substantiated - it has been proven, thereby 
eliminating the need for any additional notice concerning the 
downstream disability rating and effective date elements.  

In comparison, in Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court similarly held that the five elements also 
applied to appeals where the grant of service connection, and 
the assignment of the initial rating an effective date 
occurred after the enactment of the VCAA.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  But the Court held in Dunlap that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection 
is granted.  So, in this latter Dunlap-type situation, the 
veteran is entitled to pre-initial decision VCAA notice 
concerning all elements of his claim, and if this did not 
occur, there is a question of whether this is prejudicial 
error.  

In an even more recent decision, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit Court) held that any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any element 
of a claim, is presumed prejudicial and that once an error is 
identified, the burden shifts to VA to show the error was 
harmless.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007); see also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007).  

As mentioned, the record reflects that the veteran has been 
provided notice of the type of evidence or information needed 
to establish service connection for boils and arthritis.  He 
was also notified in the May 2007 SSOC of the other 
downstream elements of his claims as set forth in Dingess.  
In any event, since the Board is denying both of his service 
connection claims, any notice defect as to those additional 
downstream elements of his claims is moot.  Therefore, he is 
not prejudiced by the Board's consideration of his claims.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (requiring 
that the Board explain why it is not prejudicial to the 
veteran to consider evidence in the first instance, that is, 
without the RO having initially considered it).  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  



Boils

The veteran's service medical records are completely 
unremarkable for any complaints, clinical findings, or 
diagnosis indicative of boils on any area of his body.  His 
military service ended in April 1968.

Private medical records concerning his evaluation and 
treatment since service reflect periodic treatment for 
infected cysts, abscesses, and chronic cystic acne located in 
places like the veteran's inguinal area and face since 1991.  
No examiner, however, has commented on the date of onset of 
the disorder and, importantly, no examiner has suggested the 
disorder - regardless of the diagnosis, began during the 
veteran's period of military service, which, again ended many 
years earlier in 1968.  

The Board is cognizant of the fact that service connection 
may be presumed for chloracne, if the condition becomes 
manifest to a degree of 10 percent within 1 year from the 
date the veteran was last exposed to an herbicide agent.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(e).  The veteran is presumed to have been exposed to an 
herbicide agent (Agent Orange) by virtue of the fact that he 
served in Vietnam during the Vietnam Era.  38 C.F.R. 
§ 3.307(a)(6)(iii).  But even so, there is no medical 
evidence that chloracne was first manifest to the required 
extent within one year after he left Vietnam.  In addition, 
no examiner has diagnosed chloracne or even suggested that 
one of the veteran's skin conditions might be chloracne.  
Therefore, this presumption is inapplicable.

As explained, the evidence must show the veteran has a 
current disability that resulted from an injury or disease 
incurred or aggravated in active military service.  Because 
there is no competent, credible evidence that the veteran's 
recurrent infected cysts, etc., that are shown in his medical 
records only since 1991 - many years after his separation 
from service in 1968 - actually began during service or are 
otherwise attributable to service, service connection for 
boils is not established.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  See also Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").

For these reasons and bases, the claim for service connection 
for boils must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, this doctrine is not 
applicable in his current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Arthritis

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The service medical records show the veteran was seen in 
March 1966 for complaints of pain across his back and legs.  
A February 1968 note reflects his complaint of recurrent 
aching in his left wrist that was relieved by rest.  
No examiner diagnosed arthritis or reported any clinical 
findings indicative of arthritis.  Nor did any examiner note 
that the reported pain was due to trauma.  

The post-service treatment records contain a note dated in 
July 1996 that the veteran complained of neck pain; cervical 
strain was diagnosed.  In March 1997, he reported joint pain 
in both shoulders.  A May 2002 record reflects his complaint 
that his shoulders, ankles, and feet hurt; the diagnosis was 
cervical spasm and cervical radiculopathy.  



At the time of VA psychiatric evaluations in September and 
October 2002, the veteran reported having a history of 
arthritis, especially in his shoulders.  Those examiners, 
however, did not record any pertinent abnormal clinical 
findings and did not specifically diagnose arthritis.  
Another examiner in January 2003 stated that the veteran's 
bilateral shoulder pain most likely represented rotator cuff 
strain.  

Although the treatment records since 1996 note the veteran's 
complaints of joint pain, particularly in his neck and 
shoulders, and even though at least two examiners recorded a 
history of arthritis, no examiner has specifically listed a 
diagnosis of arthritis in a particular joint or joints.  More 
importantly, however, arthritis was not diagnosed during 
service or within one year after the veteran's separation 
from service and no examiner has suggested that any current 
arthritis had its origins in service.  

Even assuming the veteran currently has arthritis in one or 
more joints, the medical evidence simply does not show that 
it is related to the manifestations shown in service, which 
did not even relate to the same joints the veteran has 
complained of in recent years.  The Board also finds it 
significant that there is no mention of arthritis in the 
treatment records for more than 30 years after the veteran's 
separation from service.  In that regard, because the 
evidence does not show that arthritis was manifest within one 
year after the veteran's separation from service, 
no presumption is applicable.  

Weighing all of the evidence, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Therefore, the appeal must be denied because there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. 
§§ 3.303, 3.307, 3.309.


ORDER

Service connection for boils is denied.  

Service connection for arthritis is denied.  


REMAND

In the prior February 2006 remand, the Board directed the AMC 
to have the veteran examined to assess the severity of his 
diabetes mellitus.  The remand specifically requested that 
the designated examiner comment on whether treatment of this 
condition requires insulin, oral medication, restricted diet, 
regulation of activity, or hospitalization for hypoglycemic 
reactions or ketoacidosis.  (Italics added for emphasis.)  It 
was further requested that the examiner comment on whether 
this condition requires regular visits to a diabetic care 
provider and, if so, the regularity with which those visits 
are necessary.  Moreover, the remand indicated the examiner 
must also report the veteran's blood pressure readings and 
whether there is any penile deformity.

An examination was conducted in October 2006 by two examiners 
- one to evaluate the veteran's diabetes and another to 
evaluate his complaint of impotence.  A review of the report 
of the examinations shows the diabetes' examiner failed to 
comment on the requirement, if any, for any regulation or 
restriction of activities, as the Board had requested.  
Information on that aspect of the veteran's diabetes 
is necessary because that is one of the requirements for a 
higher rating.  If his diabetes in fact requires such 
activity regulation, a higher rating might well be warranted.  

The record also reflects that the veteran is receiving 
special monthly compensation (SMC) at the "k" rate, for 
loss of use of a creative organ based on impotence due to his 
service-connected diabetes mellitus.  In addition, the RO has 
also specifically considered whether a separate compensable 
rating for impotence is warranted in this case.  VA's rating 
schedule provides that a 20 percent rating may be assigned 
for loss of erectile power due to penile deformity.  
Accordingly, the Board's remand requested that the examiner 
comment on whether the veteran has a penile deformity - 
which has generally been interpreted to mean a physical 
deformity of some sort.  


In any event, although he was evaluated in the VA 
genitourinary clinic in October 2006, the examiner discussed 
only the veteran's complaints related to prostatism and did 
not comment at all on whether he has any penile deformity, 
again, meaning a physical deformity.  Clearly, this 
information in needed to determine whether a separate 
compensable rating may be assigned.  

The Court has held that "where [as here] remand orders of 
the Board ... are not complied with, the Board itself errs in 
failing to insure compliance."  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Therefore, regrettably, the claim for a higher initial rating 
for the diabetes mellitus must again be REMANDED for the 
following development and consideration:

1.  Schedule the veteran for a general 
medical examination to determine the 
current severity of his service-connected 
diabetes mellitus with hypertension and 
impotence.  Have the designated examiner 
review the claims files for the veteran's 
pertinent medical and other history, 
including a copy of this remand.  
All clinical manifestations of the 
diabetes, including symptoms and 
resulting complications, should be 
reported in detail.  The examiner must 
also report the veteran's blood pressure 
readings and should specifically comment 
on whether he requires insulin, oral 
medication, hospitalization for 
hypoglycemic reactions or ketoacidosis, 
or, in particular, whether his diabetes 
requires regulation of his activities 
since there was no medical comment 
concerning this latter requirement for a 
higher rating during the prior remand 
evaluation.  The examiner should, as 
well, comment on whether maintenance of 
the veteran's diabetes mellitus requires 
regular visits to a diabetic care 
provider, and if so, the regularity with 
which those visits are necessary.  

2.  Also schedule the veteran for another 
genitourinary examination to determine 
whether he currently has any penile 
deformity (meaning a "physical" 
deformity) causing his impotence and, if 
so, whether it is at least as likely as 
not (50 percent probability or greater) 
that deformity is the result of his 
service-connected diabetes mellitus.  

3.  Upon completion of the examinations, 
review the examiners' reports to ensure 
their compliance with the Board's 
directives.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Take any needed 
corrective action.  

4.  Then, based on the additional 
evidence obtained, readjudicate the claim 
for an initial rating higher than 
20 percent for the Type II Diabetes 
Mellitus with hypertension and impotence, 
to include consideration of whether the 
veteran is entitled to separate 
compensable ratings for the hypertension 
and impotence.  If this claim is not 
granted to his satisfaction, send him and 
his representative a SSOC and give them 
time to respond to it before returning 
the file to the Board for further 
appellate consideration of this claim.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


